     Case: 1:20-cr-00109-CAB Doc #: 131 Filed: 04/20/20 1 of 4. PageID #: 644




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     )         CASE NO. 1:20CR109
                                              )
                      Plaintiff,              )         JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
KEVIN TWYMON,                                 )         OPINION AND ORDER
                                              )
                      Defendant.              )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant Kevin Twymon’s Motion for Reconsideration of Order of

Detention due to Changed Circumstances. (Doc. 117). Defendant also requested a hearing. For

the following reasons, Defendant’s Motion is DENIED in its entirety, without a hearing.

                                         I. BACKGROUND

       On February 26, 2020, a Grand Jury indicted Defendant with one count of Conspiracy to

Distribute and Possess with Intent to Distribute Controlled Substances, a violation of 21 U.S.C. §

846; and one count of Use of a Communications Facility to Facilitate a Felony Drug Offense, a

violation of 21 U.S.C. § 843(b). (Doc. 16). On March 6, 2020, Magistrate Judge Greenberg held

a Detention Hearing. Based on the hearing, the Magistrate Judge found that:

               [T]he testimony and information submitted at the detention hearing
               establish[ed] by clear and convincing evidence…that based upon the
               instant case, Defendant’s prior arrests and convictions, his substance
               abuse history, his violent behavior history and history of weapons
               use, and a pattern of similar criminal activity, no condition or
               combination of conditions exist that would reasonably ensure the
               safety of the community.

                                                  -1-
     Case: 1:20-cr-00109-CAB Doc #: 131 Filed: 04/20/20 2 of 4. PageID #: 645




(Doc. 66, PageID: 421) (the “Detention Order”).

       On April 13, 2020, Defendant filed his Motion. (Doc. 117). The Government responded

on April 16, 2020 asking the Court to deny Defendant’s request. (Doc. 122).

                                       II. LAW & ANALYSIS

       Defendant asks the Court to reconsider the Detention Order due to changed

circumstances. A district court may reopen a detention hearing based on changed circumstances.

18 U.S.C. § 3142(f)(2)(B). However, the new information must 1) have been unknown to the

movant at the time of the hearing; and 2) have “a material bearing on the issue of whether there

are conditions of release that will reasonably assure a defendant’s appearance at trial and the

safety of any other person in the community.” United States v. Watson, 475 Fed. App’x 598, 600

(citing § 3142(f)(2)(B)). “In other words, the new information must be of a nature that would

increase the likelihood that the defendant will appear at trial and would show that the defendant

is less likely to pose a danger to the community.” Id.

       Defendant argues that “[t]he outbreak of Coronavirus combined with [Defendant’s] pre-

existing medical conditions constitutes a significant change in circumstances and compels

reconsideration of the detention issue.” (Doc. 117, PageID: 587). Defendant claims that, due to

his prior health condition of high blood pressure, he is at a greater risk of complications should

he contract COVID-19. Defendant also argues reconsideration is warranted due to the general

memorandum of the Attorney General. (See Doc. 117-1). Finally, in one sentence, Defendant

claims there are a “combination of measures including house arrest with electronic monitoring

that can assure his appearance and protect the public.” (Doc. 117, PageID: 589).

       The only changed circumstance that Defendant cites since the Detention Hearing is

COVID-19. The Court understands the general risks that COVID-19 presents to certain

                                                -2-
      Case: 1:20-cr-00109-CAB Doc #: 131 Filed: 04/20/20 3 of 4. PageID #: 646



populations, including those is jails and prisons. But courts throughout the country “have held

that these risks, without more, do not amount to a ‘material change of circumstances warranting

a renewed evaluation of [a] prior detention order.” United States v. Tawfik, 2020 WL 1672655,

at *2 (E.D. Mich. Apr. 6, 2020) (citing cases finding same). The existence of COVID-19 in our

country does not have an impact on Defendant’s flight risk or danger to the community. As the

Magistrate Judge found, Defendant has a prior criminal history involving violence, drug offenses

and possession firearms, a history of failing to appear to court events, and a history of abusing

narcotics. These findings remain true despite COVID-19 and Defendant has not argued

otherwise.

         Defendant’s proposed relief is to stay at his family’s home under GPS monitoring. Not

only was the option available to the Magistrate Judge at the time of Detention Hearing,

Defendant fails to appreciate the burden such relief would place on Pretrial Services. Moreover,

jail officials are taking the necessary precautions to stop the introduction and spread of COVID-

19 at the facility. 1 (Doc. 122, PageID: 620-22). Defendant’s past diagnosis of high blood

pressure does not change the Court’s analysis. Defendant has not alleged he is receiving

inadequate care at the facility. Tawfik, 2020 WL 1672655, at *3. Furthermore, “health problems

alone do not necessarily mean that a defendant does not pose a flight risk or a risk of danger to

others.” United States v. Dimora, 2012 WL 1409396, at *4 (N.D. Ohio Apr. 23, 2012). Finally,

the Attorney General’s memorandum directs prosecutors to exercise their discretion in pretrial

bond decisions. Not only is this inapplicable to a Court’s decision, but the memorandum still




1
  As of April 19, 2020, Northeast Ohio Correctional Center—the facility where Defendant is currently detained—
has reported that no inmates have contracted COVID-19. (https://drc.ohio.gov/Portals/0/DRC%20COVID-
19%20Information%2004-19-2020%20%201305.pdf) (last accessed Apr. 20, 2020). While the institution is in
lockdown, this appears to be a precautionary measure due to one of the institution’s contractors testing positive for
the virus.

                                                         -3-
     Case: 1:20-cr-00109-CAB Doc #: 131 Filed: 04/20/20 4 of 4. PageID #: 647



recognizes the importance of protecting the public. As discussed, Defendant remains a threat to

public safety.

       Accordingly, since the new information of COVID-19 neither reasonably assures

Defendant’s appearance at trial nor the safety of others in the community, the Court declines to

reopen the detention hearing and upholds the Magistrate Judge’s Detention Order.

                                        III. CONCLUSION

       For the foregoing reasons, Defendant’s Motion (Doc. 117) is DENIED.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: April 20, 2020




                                               -4-
